ORDER
PER CURIAM:
William Hudnall appeals a judgment entered by the Circuit Court of Platte County, which addressed his claim for an attorney’s lien in connection with a dissolution proceeding. Hudnall contends that the circuit court erred: by failing to reduce his lien to a final judgment for a sum certain; by requiring that the payments by the *693judgment debtor to which his lien attaches be made jointly to Hudnall and his former client, Elaina Sansone (formerly Elaina Fulton); and by not awarding Hudnall pre-judgment interest. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).